Citation Nr: 1454073	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a thyroid disorder.



REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied the Veteran's claims of entitlement to service connection for diabetes, hypertension, ED, and tinnitus; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision.

2.  The evidence received since the September 2007 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for diabetes, hypertension, or ED.

3.  The evidence received since the September 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

4.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has tinnitus as a result of his active military service.

5.  The weight of the competent evidence of record is against a finding that the Veteran has a thyroid disorder that is related to his active military service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying the Veteran's claims of entitlement to service connection for diabetes, hypertension, ED, and tinnitus is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received sufficient to reopen the claims of entitlement to service connection for diabetes, hypertension, or ED.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).

5.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a veteran's request to reopen a previously and finally denied claim, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, correspondence dated December 2008 provided the Veteran with all required notice under Kent.  In March 2009, the RO provided the Veteran with all required notice with respect to his claim for service connection for a thyroid disorder.  The Board finds that the Veteran has been provided with all appropriate notice, and that no further notice is necessary.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The evidence contains all pertinent and identified treatment records.  The Veteran's service treatment records were also obtained.  

No medical opinion was obtained with regard to the Veteran's petition to reopen his claims of entitlement to service connection for diabetes, hypertension, or ED.  VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, because new and material evidence has not been received with respect to these claims, no medical opinion need be obtained.

With regard to the Veteran's claim of entitlement to service connection for a thyroid disorder, when determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The third factor requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278 1279.  

A VA medical opinion has not been provided with respect to the Veteran's claim of entitlement to service connection for a thyroid disorder because such an examination is not required.  The contention in this case is only that the Veteran's thyroid disorder is related to in-service radiation exposure.  The Veteran has not contended that this disability was treated in service or was related to any other incident of service.  The Board's decision finds that the Veteran was not exposed to ionizing radiation in service.  Accordingly, the Board finds that a VA opinion is not required with respect to this claim, because the Board has found that the Veteran did not experience an in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2010, the Veteran requested a hearing before a member of the Board, and in December 2011, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for diabetes, hypertension, ED, and tinnitus were last finally denied in a September 2007 rating decision.  In October 2007, the Veteran submitted a timely notice of disagreement as to this decision, and the RO issued a statement of the case in July 2008.  The Veteran did not perfect appellate review of this determination, nor did he submit new and material evidence within the remaining period to timely perfect an appeal.  No new service records have been submitted.  Therefore, the September 2007 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2014).  

Turning to the facts in this case, the September 2007 rating decision found that the evidence did not demonstrate a link between the Veteran's claimed disabilities and his active duty service.  The evidence under consideration at the time of the September 2007 rating decision consisted of, in pertinent part, the Veteran's lay statements regarding a connection between his claimed disabilities and his active duty service, and the Veteran's service treatment records.  The Board must determine if new and material evidence has been submitted since the time of the September 2007 final rating decision.  

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for tinnitus, the Veteran has, since September 2007, submitted statements regarding the connection between his tinnitus and his active duty service.  For example, in April 2010, the Veteran stated that his tinnitus was caused by his exposure to high frequency noise in the engine room of a ship.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of this evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's tinnitus and his active duty service.  The newly-submitted evidence concerns a link between the Veteran's tinnitus and his military service, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for tinnitus is reopened.

With respect to the Veteran's petition to reopen his claims of entitlement to service connection for diabetes, hypertension, and ED, the evidence added to the record includes only the Veteran's own additional allegations that his claimed disabilities are related to his active duty service.  This evidence is not new because it repeats the same allegations that the Veteran made in connection with the September 2007 rating decision.  Such statements are cumulative and redundant of the existing evidence of record; they merely reiterate arguments that the Veteran made to VA prior to the previous denial of his claim.  In reaching this conclusion, the Board observes that lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  Mobley v. Brown, 15 Vet. App. 134 (1996); Moray v. Brown, 5 Vet. App. 211 (1993).    

Regarding the materiality of the newly submitted medical evidence, the Veteran's previous claims for service connection were denied because the RO found that the evidence did not support a finding that the Veteran's diabetes, hypertension, and/or ED were related to his active duty service.  The Board has closely reviewed the newly submitted evidence for any suggestion that the Veteran's diabetes, hypertension, or ED may be related to the Veteran's active duty service, but it has found no such evidence.  While the Board acknowledges the presence of treatment records for these claimed disabilities, medical evidence that merely documents a continued diagnosis and treatment of disease, without addressing the matter of medical nexus, does not constitute new and material evidence.  Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran's request to reopen the previously disallowed claims of entitlement to service connection for diabetes, hypertension, and ED is denied, because while some of the evidence presented is new, none of the newly submitted evidence pertains to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claims.  38 C.F.R. § 3.156(a) (2014).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for diabetes, hypertension, and ED, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Tinnitus

Having reopened the Veteran's claim of entitlement to service connection for tinnitus, the Board must next determine whether service connection is warranted.  The Board concludes that service connection for tinnitus is indeed warranted.

In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With regard to a medical nexus, the Veteran has consistently argued that his tinnitus is related to his in-service noise exposure.  The Veteran also asserts, such as in his substantive appeal, that he began experiencing the symptoms of tinnitus while working in a boiler room in a ship in service.  In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred tinnitus during service.  Service connection for tinnitus is warranted, and the Veteran's claim for service connection is granted.

Service Connection for a Thyroid Disorder

The Veteran contends that he suffers from a thyroid disorder as a result of active duty service.  

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2014).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2014).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b) (2014).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of leukemia except chronic lymphatic leukemia, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b) (2014).  The Veteran is not entitled to the procedural advantages of 38 C.F.R. § 3.311 both because the claimed disability of hypothyroidism is not among the above-listed radiogenic diseases (the Veteran has not been diagnosed with thyroid cancer or non-malignant thyroid nodular disease) and because the probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service.  

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.312 (2014).  Direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hypothyroidism is not listed among the chronic diseases for which service connection may be established based on either a legal presumption or a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, while the evidence may indicate that the Veteran has a diagnosis of subclinical hypothyroidism, the claim of entitlement to service connection for this condition fails because the evidence fails to establish radiation exposure during the Veteran's military service.  A review of the Veteran's service treatment records reveals no complaints of or treatments for conditions approximating hypothyroidism.  The Veteran has not claimed that he was treated for such symptoms while in service.  Instead, the Veteran has claimed that he was exposed to radiation in service while serving aboard the USS Proteus and USS Hunley, both submarine tenders.  The Veteran stated that the USS Proteus had "radiation fallouts," and he indicated that he worked on the inside of a submarine, and was exposed to "live nuclear reactors and missiles."  In his July 2010 hearing before RO personnel, the Veteran stated that he saw "very few" servicemen wearing radiation badges on board his ship.  The Veteran stated that "they would have fallouts and they would tell us if it was a fallout, and they would take and wash it down with a salt hose."  

The Veteran's personnel records confirm that he served aboard the USS Proteus and USS Hunley, which supported a squadron of submarines propelled by nuclear power.  The Veteran's service separation document indicates that his related civilian occupation was marine oiler.  The Veteran's personnel records do not show that he served aboard the nuclear-powered submarines served by the tender ships, nor do they otherwise document an in-service exposure to radiation.  In October 2010, the National Personnel Records Center indicated that records relating to the Veteran's allegation of exposure to radiation were not a matter of record.  The Veteran has not submitted evidence that is sufficient to corroborate his allegation that he was exposed to ionizing radiation in service.

Upon review of this evidence, the Board observes that the weight of the probative evidence of record is against a finding that the Veteran was exposed to ionizing radiation in service.  The evidence of record confirms that the Veteran indeed served on the USS Proteus and USS Hunley.  The evidence of record does not support a finding, however, that the Veteran was exposed to radiation while serving on these vessels.  

While the Board acknowledges the Veteran's lay opinion suggesting that he was exposed to radiation in service, the Board places little weight on these opinions because they are not supported by the evidence of record.  To the extent that the Veteran believed that he was exposed to radiation in service, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including offering descriptions of the ships where he served.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran has not, however, demonstrated the competence to opine as to whether or not he was exposed to radioactive materials.  The Board additionally finds it to be facially incredible that nuclear "fallouts" periodically occurred on board the Veteran's vessels, and that such radiation was simply washed away with salt water.

In sum, the second Hickson element, an in-service event, injury, or disease, is not met, and the claim fails on this basis alone.  Accordingly, the Board finds that the claim of entitlement to service connection for hypothyroidism is denied.  

	












Continued on the next page.
ORDER

In the absence of new and material evidence, the request to reopen the previously-denied claims of entitlement to service connection for diabetes, hypertension, and ED, is denied.

The request to reopen the claim for service connection for tinnitus is granted.

Service connection for tinnitus is granted.

Service connection for a thyroid disorder is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


